Order entered March 25, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00144-CV
                               No. 05-21-00145-CV

                           SAMIR DAOUDI, Appellant

                                         V.

                    ABDULRHMAN M. KLALIB, Appellee

              On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
            Trial Court Cause Nos. DC-19-20481 and DC-20-17213

                                      ORDER

      By notice of appeal filed February 25, 2021, appellant challenges the trial

court’s November 13, 2020 combined summary judgment and severance order as

well as the trial court’s “failure to rule” on appellant’s motion for reconsideration.

The November 13th combined order granted summary judgment in favor of

appellee on all of appellant’s claims against appellee and severed those claims

from appellant’s claims against others. The order was entered in the original

cause, trial court cause number DC-19-20481 which on appeal is cause number 05-
21-00144-CV, and the severed claims were assigned trial court cause number DC-

20-17213 which on appeal is cause number 05-21-00145-CV.

      Although appellant filed a single notice of appeal, he included both trial

court cause numbers, resulting in these two appeals. However, the relevant trial

court and appellate cause numbers are DC-20-17213, as that is the trial court cause

the severed claims at issue on appeal were assigned, and 05-21-00145-CV.

Accordingly, we ORDER appellate cause number 05-21-00144-CV closed for

administrative purposes and DENY as moot all pending motions in that cause.

Because the clerk’s record in that cause contains items not included in the clerk’s

record in appellate cause number 05-21–00145-CV, we DIRECT the Clerk of the

Court to transfer the clerk’s record in cause number 05-21-00144-CV into cause

number 05-21-00145-CV. The parties shall now use only cause number 05-21-

00145-CV when referencing the appeal.

      We note the notice of appeal filed in cause number 05-21-00145-CV was

filed untimely but within the grace period provided in Texas Rule of Appellate

Procedure 26.3. However, no motion for extension of time to file the notice of

appeal has been filed. See TEX. R. APP. P. 26.3. Accordingly, we DIRECT

appellant to file, no later than April 5, 2021, a motion for extension of time that

complies with Texas Rule of Appellate Procedure 10.5(b). See id. 10.5(b), 26.3.

Pending the filing of the motion, the deadline for filing appellant’s brief is
suspended, and the Court will take no action on appellant’s first motion for

extension of time to file brief and appellee’s motion to dismiss appeal.

      We caution appellant that failure to file the requested motion for extension

of time to file notice of appeal may result in dismissal of the appeal for want of

jurisdiction.   See TEX. R. APP. P. 42.3(a); Brashear v. Victoria Gardens of

McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on

reh’g) (timely filing of notice of appeal is jurisdictional).

                                                /s/    CRAIG SMITH
                                                       JUSTICE